Citation Nr: 0505175	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).

In this case, in September 2001, the veteran provided a 
completed authorization to obtain records from D. Farmer, 
M.D., whom he identified as his current physician who had 
provided him with relevant treatment.  The RO issued a 
request for these records in October 2001.  It did not 
receive a response to this request.  Although the December 
2002 statement of the case noted that no response had been 
received, there is no indication that the RO issued a follow-
up request or explained to the veteran what further action VA 
would take. Id.  As of June 2002, the veteran still 
identified Dr. Farmer as his current physician.  A remand is 
required so that the RO may comply with the duty to assist 
and properly follow up on its original request for records 
from Dr. Farmer.  

VA's duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

During the July 2004 Travel Board hearing, the veteran 
related that his hearing had deteriorated since the VA 
examination in February 2002.  He explained that he had had 
to turn his hearing aids up more and more and that he had 
worsening problems hearing conversations, particularly in a 
crowded or noisy environment.  The veteran also alleged that 
the results from the prior VA examination might have been 
flawed due to his response to the instructions given at that 
time.  Given these allegations, the Board finds that a new VA 
examination is in order to assess the current severity of the 
veteran's service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a follow-up to 
its October 2001 request for records from 
D. Farmer, M.D., with notice to the 
veteran, as required by VA regulation.  
See 38 C.F.R. § 3.159(c)(1) (2004).  

2.  The RO should arrange for the veteran 
to be scheduled for an audiology 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause might have adverse 
consequences for his claim.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


